DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The limitation “a decompressing section” in claim 1 has been interpreted as “an indoor expansion valve”.
The limitation “a first decompressing section” in claims 4 and 5 has been interpreted as “a first outdoor expansion valve”.
The limitation “a second decompressing section” in claims 4 and 5 has been interpreted as “a second outdoor expansion valve”.
The limitation “a control unit” in claim 5 has been interpreted as “a controller”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 4 recites the limitation “a first decompressing section” and “a second decompressing section” in lines 2-3 which is unclear and renders the claim indefinite. Claim 1 recites a limitation “a decompressing section”. However, it is unclear whether the limitation “a first decompressing section” and “a second decompressing section” are referring to the limitation “a decompressing section”. For examination purposes, the limitations has been interpreted as “an indoor expansion valve” for claim 1, “a first outdoor expansion valve” and “a second outdoor expansion valve” for claim 4.
Similarly, Claim 5 recites the limitation “a first decompressing section” and “a second decompressing section” in lines 2-3 which is unclear and renders the claim indefinite. Claim 1 recites a limitation “a decompressing section”. However, it is unclear whether the limitation “a first decompressing section” and “a second decompressing section” are referring to the limitation “a decompressing section”. For examination purposes, the limitations has been interpreted as “an indoor expansion valve” for claim 1, “a first outdoor expansion valve” and “a second outdoor expansion valve” for claim 5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okamoto et al. (2018/0051198).
Regarding claim 1, Okamoto discloses a refrigeration cycle apparatus comprising: 
a refrigerant circuit including a compressor (11), a condenser (13), a decompressing section (14), and an evaporator (15; see figure 1); and 
a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (paragraphs [0014], item [8], line 4).
Regarding claim 15, Okamoto discloses the refrigerant comprises trans-i,2-difluoroethylene (HFO-1132(E)) and trifluoroethylene (HFO-1123) in a total amount of 99.5 mass% or more based on the entire refrigerant (paragraphs [0068]-[0069] and [0116]), and 
the refrigerant comprises 62.0 mass% to 72.0 mass% of HFO-1132(E) based on the entire refrigerant (paragraph [0116]).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (WO2012/157765A1).

a refrigeration cycle apparatus comprising: a refrigerant circuit including a compressor (11), a condenser (12), a decompressing section (13), and an evaporator (14; see figure 1); and 
a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (abstract).

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno et al. (2017/0138642).
Regarding claim 1, Ueno discloses a refrigeration cycle apparatus (see figure 1) comprising: 
a refrigeration cycle apparatus comprising: a refrigerant circuit including a compressor (11), a condenser (12), a decompressing section (13), and an evaporator (14; see figure 1); and 
a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (paragraphs [0037]-[0039] and [0047]).
Regarding claim 7, Ueno discloses the refrigerant comprises trans-i,2-difluoroethylene (HFO-1132(E)), trifluoroethylene (HFO-1123), and 2,3,3,3-tetrafluoro-1-propene (R1234yf) (paragraphs [0037]-[0039] and [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al. (2015/0143841) in view of Fukushima.
Regarding claim 1, Kawano disclose a refrigeration cycle apparatus (see figure 1) comprising: 
a refrigeration cycle apparatus comprising: a refrigerant circuit including a compressor (20), a condenser (30), a decompressing section (42), and an evaporator (50; see figure 1); and a refrigerant (see figure 1).
However, Kawano fails to disclose the refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (abstract).
Fukushima teaches a refrigeration cycle apparatus comprises a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (abstract).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration cycle apparatus of Kawano to substitute the claim refrigerant as working fluid for a refrigeration system as taught by Fukushima in order to obtain a predictable result which to perform heat transfer for the system while lowering the global warming (GWP); (see MPEP 2143 section B). 

Regarding claim 3, Kawano discloses the refrigerant circuit further includes a high-pressure receiver (80) provided midway in a refrigerant flow path extending from the condenser (30) toward the evaporator (50; see figure 1).
Regarding claim 4, Kawano discloses the refrigerant circuit further includes a first decompressing section (41), a second decompressing section (63), and an intermediate-pressure receiver (80) provided midway in a refrigerant flow path extending from the condenser (30) toward the evaporator (50; see figure 1), and the intermediate-pressure receiver (80) is provided between the first decompressing section (41) and the second decompressing section (63) in the refrigerant flow path extending from the condenser (30) toward the evaporator (50; see figure 1).
Regarding claim 5, Kawano discloses the refrigerant circuit further includes a first decompressing section (41) and a second decompressing section (63) provided midway in a refrigerant flow path extending from the condenser (30) toward the evaporator (50; see figure 1), and the refrigeration cycle apparatus further comprises a control unit (90) that adjusts both a degree of decompression of a refrigerant passing through the first decompressing section (41) and a degree of decompression of a refrigerant passing through the second decompressing section (63; see figures 1-2).
Regarding claim 6, Kawano discloses the refrigerant circuit further includes a refrigerant heat exchanging section (64) that causes a refrigerant flowing from the condenser (30) toward the evaporator (50; see figure 1) and a refrigerant flowing from .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto.
Regarding claim 16, Ueno discloses the refrigerant comprises trans-i,2-difluoroethylene (HFO-1132(E)) and trifluoroethylene (HFO-1123) in a total amount of 99.5 mass% or more based on the entire refrigerant (paragraph [0087]). 
Though Okamoto fails to explicitly disclose the refrigerant comprises 45.1 mass% to 47.1 mass% of HFO-1132(E) based on the entire refrigerant, Okamoto discloses the proportion of HFO-1123 is, in a range of from 25-99.5 vol% therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention that the claimed vol% range can be achieved through routine experimentation (see MPEP 2144.05 section II-A). 

Allowable Subject Matter
Claims 8-14 and 17-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for indication of allowable subject matter:
Regarding claims 8-14 and 17-29, the prior art of record does not teaches the claimed ternary composition diagram detail of the refrigerant. Further the prior art of record does not provide a particular teaching or motivation for modifying the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/KUN KAI MA/Primary Examiner, Art Unit 3763